PER CURIAM
Defendant pleaded guilty to one count of telephonic harassment based on a phone call that occurred on February 23, 2011. The trial court then ordered defendant to pay restitution to the victim for various expenses, including some expenses — namely, the cost of a new phone, medical expenses, and part of the victim’s gas expenditures- — that resulted from conduct that occurred before the date of the telephonic harassment. On appeal, defendant argues that the trial court erred by awarding restitution for damages that arose out of conduct for which defendant had not been convicted and did not admit having committed. The state, for its part, concedes that the trial court erred in that regard, and that the court on remand must separate out those damages resulting from conduct that occurred before the telephonic harassment on February 23, 2011. See State v. Carson, 238 Or App 188, 243 P3d 73 (2010) (restitution awards are generally limited to damages resulting from crimes of conviction or other criminal activities to which the defendant has admitted). We agree and accept the concession.
Remanded for resentencing; otherwise affirmed.